McCay, Judge.
We are clear that this written agreement is not to be disposed of by the simple statement of the plaintiff that he had revoked it. Such a paper does not stand upon the footing *533of a license. It is based upon a consideration, and when acted upon by the railroad is an executed agreement. Perhaps, if repudiated before the road was located, the repudiation might have been good; but after it has been acted upon, the road located upon the faith of it, it seems to us it would be a clear fraud to permit its repudiation. Doubtless, the plaintiff had a strong motive for signing such a paper. We all know how anxious men are to get railroads built through their neighborhoods, and how ready and anxious they are to hold out inducements to encourage their construction. So far as appears from the record, the railroad company, by locating the road as stipulated, has paid to the plaintiff the full contract value of the right of way over this land with its usual incidents. By the charter of the road the assessment by the commissioners is to be of the full value of the title to the land. This the plaintiff, the owner, has a right to recover, less the right of way. The measure of damages is the value of the land, less the right of way. Or the value of the land, so far as it has value, burdened as it is by the right of way, which already belongs to the railroad.
Judgment reversed.